                 1:20-cv-01873-SAL                Date Filed 02/03/21        Entry Number 30            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Kenneth R. Price,
                             Plaintiff
                                v.                                 ) Civil Action No.               1:20-cv-01873-SAL
  Brianna N. Burns Cadet Burns in her individual                   )
              and official capacity,                               )
                                                                   )
                                                                   )

                            Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Kenneth R. Price, shall take nothing of the defendant, Brianna N. Burns Cadet Burns in her
individual and official capacity, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Court, the Honorable Sherri A. Lydon, United States District Judge, presiding, adpoting with the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the complaint for failure to prosecute.

Date: February 3, 2021                                                     ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
